Exhibit 10.5

 

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of April
30, 2019, by 3075 LOYALTY CIRCLE OWNER, LLC, a Delaware limited liability
company, having an address at c/o Rodin Global Property Trust, 110 East 59th
Street, New York, New York 10022, Attention: General Counsel (“Borrower”), Rodin
Global Property Trust, Inc., a Maryland corporation, having an address at 110
East 59th Street, New York, New York 10022 (“Non-Borrower Indemnitor”; Borrower
and Non-Borrower Indemnitor, together, hereinafter referred to, individually and
collectively, as the context may require, as “Indemnitor”), in favor of Wells
Fargo Bank, National Association, as Trustee for the Registered Holders of
Morgan Stanley Capital I Trust 2018-L1, Commercial Mortgage Pass-Through
Certificates, Series 2018-L1, having an address at c/o Berkeley Point Capital
LLC d/b/a Newmark Knight Frank, 7700 Wisconsin Avenue, Suite 1100, Bethesda,
Maryland 20814, Attention:  Asset Management (together with its successors and
assigns, “Indemnitee”) and the other Indemnified Parties (as defined in the Loan
Agreement).

RECITALS:

The following recitals are a material part of this Agreement.

A.Borrower is the owner of the Property.

B.Cantor Commercial Real Estate Lending, L.P., a Delaware limited partnership
(“Original Indemnitee”), as predecessor-in-interest to Indemnitee, made a loan
(the “Loan”) to Borrower in the principal amount of $26,550,000.00 pursuant to
that certain Loan Agreement, dated as of July 31, 2018 (as it may hereafter be
modified, supplemented, extended, or renewed and in effect from time to time,
the “Loan Agreement”), by and between Original Indemnitee and Borrower, which
Loan is evidenced by that certain Promissory Note, dated as of July 31, 2018 (as
it may hereafter be modified, supplemented, extended, or renewed and in effect
from time to time, the “Note”), given by Borrower in favor of Original
Indemnitee and secured by, among other things that certain Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of July 31, 2018, given by Borrower to Original Indemnitee and encumbering the
Property (as it may hereafter be modified, supplemented, extended, or renewed
and in effect from time to time, the “Security Instrument”). Capitalized terms
not otherwise defined herein shall have the meaning set forth in the Loan
Agreement.

C.Each Indemnitor is executing and delivering this Agreement as of the Effective
Date to facilitate the replacement of Non-Borrower Indemnitor as a replacement
guarantor with respect to the Loan in accordance with Section 5.2.10(b) of the
Loan Agreement, and Non-Borrower Indemnitor’s assumption of all of the
liabilities and obligations under this Agreement which are first arising on or
after the Effective Date.

D.Indemnitee is unwilling to continue to make the Loan unless Indemnitor agrees
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

E.Indemnitor is entering into this Agreement to induce Indemnitee to continue to
make the Loan.

 

AGREEMENT:

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitor hereby agrees for the benefit of
the Indemnified Parties as follows:

 

--------------------------------------------------------------------------------

 

1.Indemnification. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold the Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Law (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including but not limited to any failure by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
to comply with any order of any Governmental Authority in connection with any
Environmental Law; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources as a result of Hazardous Materials in, on, above, under or from the
Property in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; and (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
but not limited to damages assessed for private or public nuisance or for the
conduction of an abnormally dangerous activity on or near the Property, in each
case relating to or caused by an environmental condition in, on or under the
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, the Loan Agreement or the Security
Instrument, in each case relating to or caused by an environmental condition in,
on or under the Property. Notwithstanding anything contained in this Agreement
to the contrary, the obligations and liabilities of Indemnitor under this
Agreement shall not apply to the introduction and initial release of Hazardous
Substances on the Property from and after the date that Lender, or any assignee
or designee of Lender, acquires title and has assumed possession and control of
the Property through power of sale, foreclosure or a deed in lieu of foreclosure
(the “Transfer Date”) and Indemnitor shall bear the burden of proof that the
introduction and initial release of such Hazardous Substances (i) occurred
subsequent to the Transfer Date, (ii) did not occur as a result of any action or
omission of the Indemnitor, its agents or Affiliates in, on, under or near the
Property, and (iii) did not occur as a result of a breach of any Environmental
Laws which occurred prior to the Transfer Date. It is further agreed that
notwithstanding anything to the contrary herein, the obligations and liabilities
of Indemnitor hereunder shall not apply to events or circumstances arising
solely as a result of the gross negligence or willful misconduct of Indemnitee.

2.Duty to Defend and Attorneys and Other Fees and Expenses. Upon written request
by any Indemnified Party, Indemnitor shall defend same (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties. Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control
the resolution of any claim or proceeding, providing that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld. Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

2

 

--------------------------------------------------------------------------------

 

3.Definitions. Capitalized terms used herein and not specifically defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.
As used in this Agreement, the following terms shall have the following
meanings:

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value specifically attributable
to the event or condition giving rise to the indemnification claim hereunder,
fines, penalties, charges, costs of Remediation (whether or not performed
voluntarily), amounts paid in settlement, foreseeable and unforeseeable
consequential damages (to the extent actually imposed on Lender by a third
party), litigation costs, attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

4.Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Security Instrument or any other Loan Document to
or with Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any
Person as owner of the Property. In addition, the liability of Indemnitor under
this Agreement shall in no way be limited or impaired by (i) any extensions of
time for performance required by the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents, (ii) any sale or transfer of all
or part of the Property, (iii) except as provided herein, any exculpatory
provision in the Note, the Loan Agreement, the Security Instrument, or any of
the other Loan Documents limiting Indemnitee’s recourse to the Property or to
any other security for the Note, or limiting Indemnitee’s rights to a deficiency
judgment against Indemnitor, (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents or herein,
(v) the release of Indemnitor or any other Person from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
other Loan Documents by operation of law, Indemnitee’s voluntary act, or
otherwise, (vi) the release or substitution in whole or in part of any security
for the Loan, or (vii) Indemnitee’s failure to record the Security Instrument or
file any UCC financing statements (or Indemnitee’s improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.

5.Enforcement. The Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Note, the Loan Agreement, the Security Instrument,
or any other Loan Documents or any of the Property, through foreclosure
proceedings or otherwise, provided, however, that nothing herein shall inhibit
or prevent Indemnitee from suing on the Note, foreclosing, or exercising any
power of sale under, the Security Instrument, or exercising any other rights and
remedies thereunder. This Agreement is not collateral or security for the Debt,
unless Indemnitee expressly elects in writing to make this Agreement additional
collateral or security for the Debt, which Indemnitee is entitled to do in its
discretion. It is not necessary for an Event of Default to have occurred for the
Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Loan Agreement, the obligations pursuant to
this Agreement are exceptions to any non-recourse or exculpation provision of
the Loan Agreement (other than Section 9.3(e) of the Loan Agreement); Indemnitor
is fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Property.

3

 

--------------------------------------------------------------------------------

 

6.Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Security Instrument.
Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitor hereunder shall terminate and be of no
further force and effect with respect to any unasserted claim when all of the
following conditions are satisfied in full: (i) the Loan shall have been paid in
full on or prior to the Maturity Date and Indemnitee has not foreclosed or
otherwise taken possession of any Property, (ii) there has been no material
change, between the date hereof and the date the Loan is paid in full, in any
Environmental Law, the effect of which change would make a lender or mortgagee
liable in respect to any matter for which the Indemnified Parties are entitled
to indemnification pursuant to this Agreement, notwithstanding the fact that the
Loan is paid in full, (iii) Indemnitee shall have received, at Indemnitor’s
expense, an updated environmental report dated within sixty (60) days of the
requested release showing, to the reasonable satisfaction of Indemnitee, that
there exists no matter for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement, and (iv) two (2) years have passed
since date that the Loan has been paid in full.

7.Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Section 10 of the Note.

8.Waivers. (a) Indemnitor hereby waives (i) any right or claim of right to cause
a marshaling of Indemnitor’s assets or to cause Indemnitee or other Indemnified
Parties to proceed against any of the security for the Loan before proceeding
under this Agreement against Indemnitor; (ii) and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including any claim that such subrogation
rights were abrogated by any acts of Indemnitee or other Indemnified Parties;
(iii) the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Indemnitee or
other Indemnified Parties; (iv) notice of acceptance hereof and of any action
taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of nonpayment or failure to perform or observe, or
other proof, or notice or demand; and (vi) all homestead exemption rights
against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.

(b)Indemnitor hereby waives, to the fullest extent permitted by law, the right
to trial by jury in any action, proceeding or counterclaim, whether in contract,
tort or otherwise, relating to this agreement or the other loan documents or any
acts or omissions of any Indemnified Parties in connection therewith.

9.Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of Legal Action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost. The Indemnified Parties shall be
and hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.

10.Indemnitor’s Representations and Warranties. Indemnitor represents and
warrants as of the date hereof that:

4

 

--------------------------------------------------------------------------------

 

(a)if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;

(b)if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, its execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the charter, bylaws, partnership, operating
or trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;

(c)to the best of Indemnitor’s knowledge, there is no action, suit, proceeding
or investigation pending or threatened against it which, either in any one
instance or in the aggregate, is reasonably expected to result in any material
adverse change in the business, operations, financial condition, properties or
assets of Indemnitor, or in any material impairment of the right or ability of
Indemnitor to carry on its business substantially as now conducted, or in any
material liability on the part of Indemnitor, or which would draw into question
the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of Indemnitor contemplated herein, or which
would be likely to impair materially the ability of Indemnitor to perform under
the terms of this Agreement;

(d)it does not believe, nor does it have any reason or cause to believe, that it
cannot perform each and every covenant contained in this Agreement;

(e)to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f)this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

11.No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

12.Notice of Legal Actions. Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of (i)
any notice, advice or other communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances on, from or affecting the
Property, and (ii) any Legal Action brought against such party or related to the
Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 14 hereof.

13.Intentionally omitted.

14.Notices. All notices or other written communications hereunder shall be made
in accordance with (a) Section 10.6 of the Loan Agreement in the case of Lender
and Borrower, and (b) the respective Guaranty Agreement executed by Non-Borrower
Indemnitor in the case of any Non-Borrower Indemnitor.

15.Counterparts. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

5

 

--------------------------------------------------------------------------------

 

16.No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

17.Headings Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

18.Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require. Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee or as
otherwise permitted pursuant to the terms of the Loan Agreement. Each reference
herein to Indemnitee shall be deemed to include its successors and assigns. This
Agreement shall inure to the benefit of the Indemnified Parties and their
respective successors and assigns.

19.Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

20.Rights Cumulative. The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies which Indemnitee has under the Note, the
Security Instrument, the Loan Agreement or the other Loan Documents or would
otherwise have at law or in equity.

21.Inapplicable Provisions. If any term, condition or covenant of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

22.Governing Law. The governing law and related provisions set forth in Section
10.3 of the Loan Agreement (including, any authorized agent provisions thereof)
are hereby incorporated by reference as if fully set forth herein (with
Indemnitor substituted in all places where Borrower appears thereunder) and
shall be deemed fully applicable to Indemnitor hereunder. Indemnitor hereby
certifies that it has received and reviewed the Loan Agreement (including,
Section 10.3 thereof).

23.Miscellaneous. (a) Wherever pursuant to this Agreement (i) Indemnitee
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Indemnitee, or (iii) any other decision or
determination is to be made by Indemnitee, the decision of Indemnitee to approve
or disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

(b)Wherever pursuant to this Agreement it is provided that Indemnitor pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, legal fees and disbursements of Indemnitee, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.

(c)If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

(d)The provisions of Section 9.3(e) of the Loan Agreement are incorporated by
reference herein and shall apply with equal force and effect to the obligations
of Indemnitor hereunder, as if the same had been fully set forth herein.

6

 

--------------------------------------------------------------------------------

 

(e)The following rules of construction shall be applicable for all purposes of
this Agreement and all documents or instruments supplemental hereto, unless the
context otherwise clearly requires:

(i)The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”;

(ii)The term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(iii)The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision or section of this Agreement;

(iv)An Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender; and

(v)No inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document.

[NO FURTHER TEXT ON THIS PAGE]


7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Environmental Indemnity Agreement has been executed by
Indemnitors and is effective as of the day and year first above written.

 

INDEMNITOR:

 

BORROWER:

 

3075 LOYALTY CIRCLE OWNER, LLC, a Delaware limited liability company

 

 

By:/s/ Steven Bisgay___________________

Name:     Steven Bisgay___________________

Title: Chief Financial Officer______________

 

 

 

[Signatures continue on following page.]




8

 

--------------------------------------------------------------------------------

 

NON-BORROWER INDEMNITOR:

 

Rodin Global Property Trust, Inc.,

a Maryland corporation

 

 

By:/s/ Steven Bisgay___________________

Name:     Steven Bisgay___________________

Title: Chief Financial Officer______________

9

 